DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 requires that the anthracene-based compound is a compound emitting delayed fluorescence. The instant description includes a description of some factors that might contribute to the ability of a material as claimed to emit delayed fluorescence suggesting energy requirements such as those of claim 9 could lead to improved triplet-triplet fusion that might result in delayed fluorescence. The specification further demonstrates the predicted triplet energy levels of two of the many compounds claimed in claim 16 that applicant says might lead to triplet-triplet fusion. The description provides no examples of such a device and/or compound that is shown to meet the requirement for delayed fluorescence. The specification provides only exceptionally broad guidance on the structures of the anthracene-based materials that might be useable in a device but provides no further description of which materials are capable of delayed fluorescence. The zero examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation that the anthracene-based compound is a compound emitting delayed fluorescence. Applicant has not specifically defined what is intended to be interpreted as delayed fluorescence. This term is somewhat ambiguous. For example, it is unclear what delay is necessary to be considered delayed (second, microsecond, nanosecond etc). It is also not clear what conditions are required for the emission of delayed fluorescence or how much fluorescence must be delayed for the claim requirement to be met. It is also not clear that this term is intended to refer to thermally activated delayed fluorescence phenomenon which is typically defined not in terms of the delay of the fluorescence emission but the difference between the singlet and triplet energies of the material that would allow reverse intersystem crossing by thermal energy available under the operating temperatures. Applicant’s specification appears to suggest an alternative route involving triplet-triplet fusion leading to singlet emission from triplet excitation for which there is no clear definition of what energy relationships are required to meet the instant claim. Taken together, it is not clear how Applicant is limiting the claimed device with this limitation. 

Claim 9 contains the trademark/trade name Gaussian.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the computational method and, accordingly, the identification/description is indefinite.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (KR 2014/0091969) (Park).

In reference to claims 1-12, Park teaches compounds for use in organic electroluminescent devices including, for example, compound 3-2 as shown below that meets the instant claim requirements. 


    PNG
    media_image1.png
    253
    205
    media_image1.png
    Greyscale

For Claim 1: Reads on a compound of formula 1 wherein X is a pyrenylene group, m1 is 1, a11 is 0, a12 is 0, b11 is 1, b12 is 1, R11 is phenyl, R12 is phenyl, and m2 is 1. 
For Claim 2: Reads on formula 3-3.
For Claim 3: Reads on formula 4-2.
For Claim 4: Reads on wherein a1 and a2 are each 0.
For Claim 5: Reads on wherein R11 and R12 are each phenyl.
For Claim 6: Reads on 5-1.
For Claim 7: Reads on 6-1. 
For Claim 8: Reads on wherein m1 is 1. 
For Claim 10: Reads on formula 1-1 wherein X is a pyrenylene group, m2 is 1, L11 and L12 are each phenylene and R11 and R12 are each hydrogen. 
For Claim 11: Reads on formula 1-2 wherein R11 and R12 are each phenyl, X is pyrenylene, m2 is 1. 
For Claim 12: Reads on wherein X is 4-2 and R11 and R12 are each 6-1.  

In reference to claim 9, Park teaches the compound as described above for claim 1. Park does not expressly teach that the triplet energies have the claimed energy level relationships. However, the material is structurally identical to the instantly claimed material and the triplet energy of the material is an inherent property of that material. For clarification, the table 1 of the instant specification  (p 114) is being interpreted to indicate that T1 and T2 of compound 1 are degenerate and each have the same energy level of 1.764. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 13, Park teaches several exemplary OLED including compounds as instantly claimed, for example device example 4 with the following structure ITO / 2-TNATA (60 nm) / NPB (15 nm) / light emitting layer (EML) (35 nm) / Alq3 (20 nm) / LiF (1 nm) / Al (200 nm) wherein the light emitting layer includes compound 3-1 as shown below ([0135]). 

    PNG
    media_image2.png
    238
    205
    media_image2.png
    Greyscale

For Claim 13: ITO and Al layers ready on the first and second electrode, the other layers read on organic layers and compound 3-1 reads on the compound wherein R11 and R12 are each hydrogen instead of phenyl.
For Claim 14: Reads on the claimed device wherein ITO is an anode, 2-TNATA is a hole injection layer material, NPB is a hole transport material layer, Alq3 is an electron transporting layer, LiF is an electron in jection layer and Al is a cathode. 
For Claim 15: Reads on wherein the emission layer includes compound 3-1. 
For Claim 17: Reads on wherein the emission layer comprises the compound 3-1 only. 

In reference to claims 18-19, the claim further limits the dopant, which is an optional embodiment of claim 17 (i.e. comprises a dopant , and the anthracene-based compound is a host material; or the emission layer comprises the anthracene-based compound only) and therefore not required. As such, claims 18-19 are rejected based on similar reasons to claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 2014/0091969) (Park).

In reference to claim 16, Park teaches compounds for use in organic electroluminescent devices including, for example, compound 3-2 as shown below and teaches that they are for use in an OLED including compounds as instantly claimed, for example devices with the following structure ITO / 2-TNATA (60 nm) / NPB (15 nm) / light emitting layer (EML) (35 nm) / Alq3 (20 nm) / LiF (1 nm) / Al (200 nm) wherein the light emitting layer can comprise compound 3-2. 

    PNG
    media_image1.png
    253
    205
    media_image1.png
    Greyscale

Given that Park discloses the device that encompasses the presently claimed device, including wherein the emitting layer includes compound 3-2, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use compound 3-2 in the emitting layer, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Park does not expressly teach hat the compound 3-2 emits delayed fluorescence. However this limitation is an inherent property of the material. The instant specification provides only two specifically prepared examples of materials of the claims with analysis. Of these, compound 3-1 is identical to one of them and appears to be electronically similar with respect to the triplet energies of the other compound (see Applicant’s Table 1). Applicant’s specification also suggests that these triplet energies allow for delayed fluorescence. It is therefore reasonable to assume that this material inherently meets the claimed requirement for delayed fluorescence in the absence of results demonstrating that this is not the case.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 14 above, and further in view of Ha et al (US 2009/0261354) (Ha) as evidenced by Zuo et al (J Phys Chem C, 2017, 121, 7767-75) (Zuo).

In reference to claim 20, Park teaches the device as described above for claim 14. Park does not expressly teach that the hole transport region includes a doped layer as claimed. 

With respect to the difference, Ha teaches in analogous art P and N doped impurity layers close to the electrodes of organic electronic devices and teaches that the p-type impurity layer can be NPB or triphenylamine compounds doped with p-dopants such as tetrafluoro-tetracyanoquinodimethane (F4-TCNQ) as a p-type dopant and further teaches that such doping leads to a high current flow under low voltage (Ha Abstract, [0079]).  

In light of the motivation of using the p-doped layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the p-doped as described by Ha in order to give high current flow under low voltage and thereby arrive at the claimed invention. 

Park in view of Ha does not expressly state that F4-TCNQ has the claimed LUMO property. However this property is an inherent property that is possessed by the material.

As evidence to this fact, Zuo teaches doped layers for organic semiconductors and specifically teaches F4-TCNQ has a LUMO level of -5.24 eV in Figure 1(a) as shown below. 

    PNG
    media_image3.png
    232
    287
    media_image3.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786